                                                                                        O
1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                    )     Case No. 2:18-CR-00048-CAS
                                                  )
13                       Plaintiff,               )     ORDER DENYING DEFENDANT’S
14                 v.                             )     MOTION FOR SENTENCE
                                                  )     REDUCTION
15
     IVAN GREENHUT,                               )
16                                                )
17                       Defendant                )
                                                  )
18
19
20      I.      INTRODUCTION AND BACKGROUND
21           On January 23, 2017 defendant Ivan Greenhut was sentenced to 24 months of
22   imprisonment following his conviction at trial for conspiring to give illegal gratuities in
23   violation of 18 U.S.C. § 371. Specifically, a jury found that Greenhut offered illegal
24   gratuities to government employees in the United States and the Philippines in exchange
25   for purchases from companies that Greenhut owned or operated. The Court subsequently
26   released Greenhut on bail pending his appeal.
27           During this release, Greenhut was arrested on charges of possession and distribution
28   of child pornography. ECF No. 4. Arresting agents found that Greenhut possessed 107

                                                  -1-
1    videos containing child pornography on a laptop and had distributed three videos
2    containing child pornography using a file-sharing platform online. Id. Pursuant to a
3    binding plea agreement, on April 5, 2018, the Court sentenced Greenhut to 40 months of
4    imprisonment to run concurrently to the undischarged term of imprisonment imposed in
5    Greenhut’s prior conviction for the illegal gratuities. ECF No. 29.
6             Greenhut filed the instant motion for a reduction in sentence pursuant to 18 U.S.C.
7    § 3582(c) on April 17, 2019. ECF No. 38 (“Motion”).1 The motion attaches declarations
8    from Greenhut’s adult children with his ex-wife, as well as a declaration from a sister. Id.
9    at Exs. A6-A8. On May 2, 2019, Greenhut filed an “addendum,” to which he attached
10   various medical records.       ECF No. 39 (“Addendum”). The United States filed an
11   opposition, or in the alternative, a motion to dismiss, on July 29, 2019. ECF No. 43
12   (“Opp.”). Greenhut filed a reply on August 8, 2019. ECF No. 46 (“Reply”). The
13   government filed a supplement to its opposition on August 9, 2019. ECF No. 45 (“Supp.
14   Br.”).
15            Having considered the parties’ arguments, the Court finds and concludes as follows.
16            II.   LEGAL STANDARD
17            Pursuant to the amendments enacted by the First Step Act of 2018, a district court
18   may grant a reduction in sentence pursuant to § 3582(c)(1) if, after considering the
19   sentencing factors set forth by 18 U.S.C. § 3553(a), it finds that “extraordinary and
20   compelling reasons warrant such a reduction” and that “such a reduction is consistent with
21   applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.
22   § 3582(c)(1)(A)(i). See United States v. Eidson, No. 17-CR-00490-SI, 2019 WL 3767570,
23
              1
24            Greenhut, appearing pro se, titles his motion as arising under 18 U.S.C. §
     3582(c)(2). However, the sentencing relief provided by subsection (c)(2) only applies to
25   defendants who were “sentenced to a term of imprisonment based on a sentencing range
26   that has subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.
27   994(o).” See 18 U.S.C. § 3582(c)(2). Because this section does not apply to the offenses
     for which Greenhut has been convicted, the Court—like the United States—construes the
28   motion to arise under § 3582(c)(1) instead.

                                                  -2-
1    at *1 (N.D. Cal. Aug. 9, 2019). The Sentencing Commission defines “extraordinary and
2    compelling reasons” to include reasons related to (a) the medical condition of the
3    defendant, (b) the age of the defendant, (c) certain family circumstances, and (d) other
4    specific reasons. See U.S.S.G. § 1B.1.13, Application Note 1. The defendant bears the
5    initial burden to put forward evidence that establishes an entitlement to a sentence
6    reduction. United States v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998).
7                 Although the First Step Act now allows a defendant to bring a motion pursuant
8    to § 3582(c)(1) for a sentence reduction in his own right, before a defendant can so move,
9    a defendant must “fully exhaust[] all administrative rights to appeal a failure of the Bureau
10   of Prisons to bring a motion on the defendant’s behalf,” or else establish that “the warden
11   of the defendant’s facility” has received “such a request” and failed to act on that request
12   within 30 days. Id. at § 3582(c)(1)(A).
13         III.   DISCUSSION
14         Greenhut requests a reduction of his sentence in order to care for and spend time
15   raising a 13 year old son in the Philippines, obtain healthcare, and attend to his business
16   interests. See Mot. 3-13. The United States opposes on grounds that (i) Greenhut has
17   failed to exhaust his administrative remedies with respect to his request for healthcare, and
18   that (ii) Greenhut does not, in any case, raise any “extraordinary and compelling” reasons
19   that justify a sentence reduction. See Opp. at 2-7; Supp. Br. at 2.
20         A. Greenhut Has Not Exhausted His Administrative Remedies With Respect
21            To His Medical Care Requests
22         Greenhut claims that a sentence reduction is warranted in part because he requires
23   access to medical care that is not adequately available to him at the prison facility where
24   he is housed. Mot. at 3.
25         At the time Greenhut filed the instant motion, however, he had not submitted a
26   request for compassionate release on this basis to the warden at his federal prison facility.
27   See Reply at 2; Supp. Br. at 2. According to the administrative documents attached to the
28   motion, the only request Greenhut made to the prison warden prior to filing this motion

                                                  -3-
1    was for “compassionate release based on non-medical circumstances” related to
2    Greenhut’s claim that “the family member caregiver” responsible for his foreign-born son
3    “has been incapacitated.” See Mot. at Ex. A1 (attaching warden’s decision declining to
4    make motion on Greenhut’s behalf) (emphasis added); see also Mot. at Ex. A2-A3
5    (attaching Greenhut’s narrative statement submitted to the warden, which does not discuss
6    any medical basis for compassionate release).2
7          Pursuant to § 3582(a), the Court is therefore required to deny Greenhut’s motion
8    with respect to his medical care request on this basis alone.
9          B. Greenhut Does Not Raise Any Compelling or Extraordinary Reasons To
10             Justify Early Release
11         Greenhut principally claims that a sentence reduction is warranted because a now
12   13-year-old child he fathered with a woman in the Philippines would benefit from his care
13   and attention, and, to a lesser extent, because his businesses are deteriorating in his absence.
14   Mot. at 4-13. The government responds that these desires are “neither extraordinary nor
15   compelling,” are “likely shared by every incarcerated defendant,” and in fact reflect “the
16   very consequences of defendant’s crimes, which defendant embarked on knowingly and
17   intentionally.” Opp. at 4.
18         The Court agrees with the government. At the outset, the deterioration of Greenhut’s
19   business interests that have resulted from his incarceration is not a basis for a sentence
20   reduction. The Sentencing Guidelines do not identify lost economic prospects as among
21   those factors that are either compelling or extraordinary, and, in fact, Greenhut is serving
22   a prison sentence in part because he used his businesses to commit serious felonies. As the
23   government contends, “the debarment of defendant’s business, which provided illegal
24
25
26
           2
27            Although Greenhut later submitted requests to the warden for release related to his
     claimed medical needs, because these requests postdated this motion, they do not satisfy
28   his statutory exhaustion obligations with respect to this motion.

                                                   -4-
1    gratuities to government officials, was a predictable and well-warranted consequence of
2    defendant’s criminal conduct.” Opp. at 4.
3          Greenhut’s arguments with respect to his son also do not support early release.
4    Although certain family circumstances affecting the welfare of a child may provide a basis
5    for a sentence reduction, the Sentencing Guidelines state that only the “death or
6    incapacitation of the caregiver of the defendant’s minor child” may constitute an
7    extraordinary or compelling basis to grant a motion for release.            See U.S.S.G. §
8    1B1.13(1)(B). Greenhut does not contend that his son’s caregiver—the boy’s mother, with
9    whom he lives in the Philippines, and who Greenhut describes as a loving parent, see Mot.
10   at 10—is dead, and Greenhut has not submitted evidence that she is incapacitated. Rather,
11   Greenhut asserts, without any factual support, that the boy’s mother is “absolutely
12   incapable of giving [his son] what he needs, or understanding what he may become, and
13   what his life opportunities are.” Id. In lieu of evidence, Greenhut’s arguments rely on
14   stereotypes about “third-world poverty” and the allegedly harmful consequences that will
15   inure to his son if Greenhut is not released to teach him, bond with him, and ensure that he
16   “grows into a first-world man.” Mot. at 9. For example, while Greenhut attaches news
17   clippings that purport to show that the Philippines is a “dangerous third-world country” not
18   suited for the education and welfare of a “first-world” child, Greenhut does not identify
19   any specific threats to his son, or his son’s mother, let alone any threats to them that would
20   warrant his early release under the Sentencing Guidelines.
21         At bottom, Greenhut would like an opportunity to be present in his child’s life. See
22   Mot. at 8. Taking that quite understandable and ordinary request at face value, this desire
23   is still not a basis to shorten Greenhut’s sentence, but part of the very penal function that
24   sentence is intended to impose.
25         The Court also finds that Greenhut’s medical care requests, even if they were
26   properly submitted upon the adequate exhaustion of administrative remedies, would not
27   justify early release, either. The Sentencing Guidelines indicate that a defendant may be
28   entitled to a sentence reduction if he is (i) “suffering from a terminal illness”—meaning “a

                                                  -5-
1    serious and advanced illness with an end of life trajectory”—such as “metastatic solid-
2    tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced
3    dementia,” or (ii) suffering from a serious illness or impairment “that substantially
4    diminishes the ability of the defendant to provide self-care within the environment of a
5    correctional facility and from which he or she is not expected to recover.” See U.S.S.G. §
6    1B1.13(1)(A) (emphasis added).
7          Greenhut has not submitted any evidence that satisfies either of these standards. The
8    medical records he submits from his March 2018, April 2018, October 2018, and January
9    2019 visits to Bureau of Prisons (“BOP”) physicians indicate only that Greenhut has a
10   history of skin cancer and skin lesions, for which he has been and is being treated. See
11   Addendum at Ex. A at 228-241. That treatment appears to be effective. For example,
12   following an examination on January 14, 2019, Greenhut’s treating BOP physician Dr.
13   Mark Maida states that “none” of the lesions previously observed by physicians in the
14   March 2018, April 2018, and October 2018 medical reports were “clinically evident” to
15   him in January 2019. Id. at 241. Most critically, Greenhut submits no evidence that any
16   of his skin conditions are terminal, or serious enough to diminish his ability to care for
17   himself without any possibility for recovery.        The medical issues Greenhut raises
18   accordingly provide no basis for a reduction in sentence, even assuming Greenhut had
19   adequately exhausted his administrative remedies with respect to those issues prior to filing
20   this motion.
21         IV.      CONCLUSION
22         For the foregoing reasons, Greenhut’s motion for a reduced sentence is DENIED.
23         IT IS SO ORDERED.
24
25   DATED: November 21, 2019
26                                                         CHRISTINA A. SNYDER
27                                                     UNITED STATES DISTRICT JUDGE

28

                                                 -6-
